Citation Nr: 0007991	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. E.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
VARO in Los Angeles which denied entitlement to service 
connection for PTSD.


FINDING OF FACT

The veteran has provided statements regarding inservice 
sexual harassment and she has been given a diagnosis of PTSD 
attributable to inservice harassment.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (Table).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 9671517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (Table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the 2nd and 
3rd Epps and Caluza elements (incurrence and nexus evidence) 
can also be satisfied under 38 C.F.R. § 3.303(b) (1999) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  However, medical 
evidence is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 497.

In the case of a disease only, service connection may also be 
established under § 3.303(b) by (1) evidence of the existence 
of a chronic disease in service or of a disease eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
claim is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

In this case, the veteran has reported episodes of sexual 
harassment during her assignment at Kadena Air Base in Japan 
and she has been accorded a diagnosis of PTSD by VA mental 
health professionals.  At the time of one evaluation by two 
psychologists in June 1998, it was noted that while she had 
experiences which predated her alleged harassment in the Air 
Force, she did provide a symptom picture that was described 
as consistent with a mild PTSD which seemed to have 
"attenuated" over the past two decades.  The psychologists 
assumed that there was veracity to her claims of having been 
raped by her roommate's friend around the time of her 
father's funeral, followed by what was reported as very poor 
handling of the trauma by a psychiatrist who discounted the 
whole thing.  The psychologists added that "then she may have 
been more prone to develop PTSD from the further harassment 
she alleges to have suffered during her short tour with the 
Air Force."  The psychologists noted that what they found 
much more limiting of her capacity to function on a daily 
basis was her glaring personality disorder coupled with her 
chronic pain syndrome.  Nevertheless, she was given an Axis 1 
diagnosis of chronic, mild PTSD.  The Axis 2 diagnosis was 
borderline personality disorder, with histrionic and self-
defeating features.

This followed psychological testing accorded the appellant in 
1997 and examination by a VA psychologist in January 1998 in 
which it was noted that although she had had a traumatic 
experience before the military (namely her rape), she had 
recovered from this and had been able in the opinion of the 
examiner to relocate to California, to get married, and to 
function well prior to entering the service.  It was stated 
"the extreme degree of sexual harassment and gender 
discrimination" to which she was subjected in the service 
"certainly" constituted a traumatic stressor.  The examiner 
commented that she appeared to meet the criteria warranting 
the diagnosis of PTSD.  In view of these reports and other 
medical evidence of record, the undersigned finds the claim 
is well grounded.  Patton v. West, 12 Vet. App. 272 (1999).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

The appellant, in testimony given at a hearing before a 
hearing officer at the RO in March 1996, and in numerous 
communications of record, has disagreed with the reports of 
psychiatric evaluation of her done in March 1975 at the 
United States Air Force Clinic, Kadena Air Force Base, in 
Okinawa, APO San Francisco, 96239.  These reports reflect a 
diagnosis of situational adjustment reaction reportedly 
manifested by continued emotional lability and instability, 
and inability to successfully adapt to a new environment in 
Japan and the separation from her husband who was stationed 
with the Air Force in the continental United States.  The 
appellant has described these communications as "ludicrous."  
She asserts the psychiatrist who made the diagnosis of acute 
situational adjustment reaction in an hysterical personality 
did not base the findings on anything that was discussed 
during the evaluation.  She maintains that the tactics her 
superiors used were a means to force her to accept an early 
discharge that she really did not want and they included 
gender discrimination, humiliation, threats, religious 
persecution, and unwelcome sexual demands.  She adds VA has 
failed to read the reports of the Judge Advocate General who 
represented her in her attempt to protect herself and to file 
charges of gender discrimination against her commanding 
officer and her first sergeant.

A review of the evidence which is of record reflects that on 
April 3, 1975, the appellant was counseled regarding a 
proposed action to separate her from the United States Air 
Force.  The communication from the individual, a female 
captain in the Air Force, contains no reference to sexual 
harassment.

The appellant also points out that the claims file is devoid 
of any records from the Protestant chaplain who was assigned 
to Kadena Air Base in early 1975.  She has indicated in 
communications of record that she was seeing the chaplain for 
counseling during that time frame.  The record shows that she 
was assigned to the 18th Avionics Maintenance Squadron 
(PACAF), APO San Francisco 96239, in the weapons control 
system section.  The record also shows that the Judge 
Advocate General who reportedly assisted her during that same 
time frame was assigned to the Headquarters, 18th Combat 
Support Group (PACAF), APO San Francisco 96239.

The Board notes that in the decision of Patton v. West, 12 
Vet. App. 272 (1999), it was held that in a claim of service 
connection for PTSD as a result of personal assault, the 
development procedures of VA's Adjudication Procedure Manual 
M 21-1, Part III, paragraph 5.14(c) (February 20, 1996), must 
be strictly followed.  

Based on the above, the Board believes that further 
development is required in this case and it is therefore 
REMANDED for the following:  

1.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her reported 
sexual harassment in service.  She should 
also be asked to submit alternative 
sources of information to verify the 
claimed harassment.  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from her, the 
RO should attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

2.  The RO should also attempt to obtain 
any reports of indicated visits by the 
appellant to the Judge Advocate General's 
office at the Headquarters, 18th Combat 
Support Group (PACAF) APO San Francisco 
96239, in late 1974 and early 1975.  
Contact should also be made with the 
chaplain's office of the same unit to 
determine whether there might be any 
documentation confirming the appellant 
was seen by the Protestant chaplain 
during that same time frame.

3.  Thereafter, if any claimed inservice 
incident is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a copy of this REMAND, and a list 
of the stressful incident or incidents 
found by the RO to be corroborated by the 
evidence must be provided to the examiner 
for review.  The examiner must determine 
whether the veteran has PTSD, and, if so, 
whether the inservice stressful episodes 
found to be established by the RO are 
sufficient to warrant the diagnosis of 
PTSD.  The examiner should be instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
If PTSD is diagnosed, the examiner must 
explain whether and how each of the 
diagnostic criteria is or are satisfied.  
Also, if PTSD is diagnosed, the examiner 
must identify the stressors supporting 
the diagnosis.  The examiner should also 
comment on and indicate agreement or 
disagreement with the 1998 psychiatric 
reports to the effect that while the 
appellant's psychiatric problems might 
have begun in childhood, the preexisting 
pathology was likely exacerbated due to 
her experiences during active service.  
The complete rationale must be given for 
any opinion expressed and the foundation 
of all conclusions should be clearly set 
forth.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  The RO must further ensure 
that all development mandated by the 
provisions of M 21-1, Part VI, Change 65 
(October 28,1998), is completed in full.

Following completion of this action, the RO should review the 
evidence and determine whether the claim for service 
connection may now be granted.  If the decision remains 
adverse to the veteran, then a supplemental statement of the 
case should be issued to the veteran and her representative.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until she is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



